Vegas. La11, however, has not provided this court with the 9-1-1
                 recordings or a transcript of the statements made by those witnesses and
                 merely alleges that "several 9-1-1 callers stated that a man without a shirt
                 was in the street with a gun." Furthermore, La11's counsel told the district
                 court during trial that he "attempted to canvass the neighborhood" and
                 talk to witnesses "to verify certain things that were said on 9-1-1" and
                 "nobody saw anything, nobody heard anything" and "it appears those
                 people are unavailable." Finally, the only specific factual allegation made
                 in La11's petition with regard to this claim is that "there is no reason to
                 think that [the trial testimony of the 9-1-1 callers heard on the recording]
                 would have been any different from the statements they made to the 9-1-1
                 operator." According to the State, the recorded statements were played for
                 the jury and emphasized during closing arguments. La11 does not contest
                 this claim. Thus, no prejudice resulted from the witnesses' failure to
                 testify in court because the witnesses' in-court testimony would not have
                 been "any different" and would have been cumulative of the recorded
                 statements. We conclude that the district court did not err by denying this
                 ineffective-assistance-of-counsel claim without an evidentiary hearing.
                             Second, La11 contends that trial counsel was ineffective for
                 failing to file a motion to dismiss his mayhem or battery-with-substantial-
                 bodily-harm convictions for violating the Double Jeopardy Clause of the
                 United States Constitution. The Double Jeopardy Clause of the Fifth
                 Amendment prohibits multiple punishments for the same offense.            See
                 Jackson v. State, 128 Nev. „ 291 P.3d 1274, 1278 (2012), cert.
                 denied,     U .S.    , 134 S. Ct. 56, and    U .S.   , 134 S. Ct. 385 (2013).
                 To determine whether two statutes punish the same offense, this court
                 looks to the Blockb urger test. See Blockburger v. United States, 284 U.S.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I907A    e
                299 (1932). "The Blockburger test 'inquires whether each offense contains
                an element not contained in the other; if not, they are the 'same offence'
                and double jeopardy bars additional punishment and successive
                prosecution." Jackson, 128 Nev. at , 291 P.3d at 1278 (quoting United
                States v. Dixon, 509 U.S. 688, 696 (1993)). Here, mayhem and battery
                with substantial bodily harm both require evidence that the defendant
                committed (1) an unlawful act (2) which permanently disfigures a member
                of the human body or otherwise renders it useless.          See NRS 0.060
                (defining substantial bodily harm); NRS 200.280; NRS 200.300; NRS
                200.481(1)(a). Although MRS 200.280, the mayhem statute, does not
                specifically require the use of force or violence, we find it difficult to
                envision a scenario in which a member of the human body is permanently
                disfigured by an unlawful act that does not require the use of force.
                Regardless, mayhem and battery with substantial bodily harm constitute
                the same offense with respect to the Double Jeopardy Clause because
                mayhem does not contain an element not contained in battery with
                substantial bodily harm. See also Jackson, 128 Nev. at n.8, 291 P.3d
                at 1282 n.8 ("[T]he Legislature authorized conviction of mayhem or
                battery causing substantial bodily harm, but not both.").
                            The State contends that even if these two statutes constitute
                the same offense for the purpose of double jeopardy, the three bullets Lall
                fired at the victim were separate and distinct acts that may each be
                punished individually without offending the Double Jeopardy Clause and
                that Lall was only convicted of two counts of battery with substantial
                bodily harm and one count of mayhem for the three acts. The amended
                information, however, provides no such assurances. The mayhem charge
                states that Lall committed the offense by shooting into the victim's right

SUPREME COURT
         OF
      NEVADA
                                                     3
(0) I 947*
                leg with a shotgun. The battery charge states that La11 committed the
                offense by shooting at the body of the victim resulting in substantial bodily
                harm. There is no indication in the amended information that these two
                offenses involved different bullets, times, or locations. Therefore, we
                cannot say that the jury's guilty verdict correlated each offense to three
                separate acts and that the district court did not punish La11 twice for the
                same offense. Accordingly, we conclude that the district court erred by
                denying La11's petition because it should have determined during an
                evidentiary hearing whether La11's trial counsel's performance fell below
                an objective standard of reasonableness for failing to contest La11's
                conviction for both mayhem and battery with substantial bodily harm
                under the Double Jeopardy Clause and, if so, whether this deficient
                performance resulted in prejudice. We therefore
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.


                                                                   ,J.
                                        Hardesty



                Douglas ie



                cc: Hon. Carolyn Ellsworth, District Judge
                     Law Office of Betsy Allen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A